771 F.2d 506
UNITED STATES of America, Appellee,v.Fleet Wallace MAULL, Appellant.
No. 85-1717.
United States Court of Appeals,Eighth Circuit.
Submitted Aug. 20, 1985.Decided Aug. 23, 1985.

Before LAY, Chief Judge, HEANEY, Circuit Judge, BRIGHT, Senior Circuit Judge, and ROSS, McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG and BOWMAN, Circuit Judges.


1
Prior report:  768 F.2d 211.

ORDER

2
After rehearing by the court en banc, the order of the district court of May 31, 1985, detaining Fleet Wallace Maull pending trial pursuant to the provisions of 18 U.S.C. Sec. 3142, is affirmed.


3
Chief Judge LAY, Circuit Judge HEANEY, Senior Circuit Judge BRIGHT and Circuit Judge McMILLIAN, dissent from the court's order.


4
An opinion addressing the issues on appeal and a dissenting opinion will follow.*



*
 See 773 F.2d 1479